               Case 19-11938-LSS              Doc 432-1        Filed 09/01/21        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 7

    UBIOME, INC.,1                                       Case No. 19-11938 (LSS)

                             Debtor.


                                                     Objection Deadline: September 15, 2021 at 4:00 p.m. ET
                                                       Hearing Date: October 13, 2021 at 9:45 a.m. ET

                     NOTICE OF THIRD INTERIM APPLICATION
             FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                   OF PACHULSKI STANG ZIEHL & JONES LLP, AS
                    COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM JANUARY 1, 2021 THROUGH JULY 31, 2021

                 PLEASE TAKE NOTICE that on September 1, 2021, Pachulski Stang Ziehl &

Jones LLP (“PSZJ”), counsel to Alfred T. Giuliano, the chapter 7 trustee (the “Trustee”) to the

estate of the above-captioned debtor, filed the Third Interim Application for Compensation and

Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel to the Chapter 7

Trustee, for the Period from January 1, 2021 through July 31, 2021 (the “Application”), seeking

compensation for the reasonable and necessary services rendered to the Trustee in the amount of

$141,035.50, and reimbursement for actual and necessary expenses in the amount of $10,060.34.

A copy of the Application is attached hereto.

                 PLEASE TAKE FURTHER NOTICE that any objection or response to the

Application must be made in writing, and be filed with the United States Bankruptcy Court for

the District of Delaware (the “Court”), 824 North Market Street, 3rd Floor, Wilmington,

Delaware 19801, on or before September 15, 2021 at 4:00 p.m. (prevailing Eastern Time).


1
 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:229805.3 31271/001
               Case 19-11938-LSS       Doc 432-1     Filed 09/01/21     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Trustee, Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), and (ii) the Office of the

United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock

Box 35, Wilmington, DE 19801, Attn: Benjamin A. Hackman

(Benjamin.a.hackman@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD VIA ZOOM

VIDEOCONFERENCE ON OCTOBER 13, 2021 AT 9:45 A.M. (PREVAILING EASTERN

TIME) BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN, UNITED STATES

BANKRUPTCY JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE

DISTRICT OF DELAWARE, 824 MARKET STREET, SIXTH FLOOR, COURTROOM NO.

2, WILMINGTON, DELAWARE 19801.




DOCS_DE:229805.3 31271/001                      2
               Case 19-11938-LSS   Doc 432-1    Filed 09/01/21    Page 3 of 3




Dated: September 1, 2021             PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Peter J. Keane
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 N. Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email:       bsandler@pszjlaw.com
                                                  crobinson@pszjlaw.com
                                                  pkeane@pszjlaw.com

                                     Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:229805.3 31271/001                 3
